DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I product invention, claims 1-10 in the reply filed on 7/27/2021 is acknowledged.  
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “in a drive-transmitting fashion” (last line of claim 1) is unclear as to what element or elements are driving and which are driven.  Further, the term “fashion” is ambiguous in scope since it is unclear if a “fashion” of a state requires the actual state recited or something merely similar thereto.
The claim 2 limitation “a differential interlock section which, in the differential interlock position, engages in a positively locking fashion in an opposing differential interlock section” is 
The claim 3 limitation “corresponds” is recited in a manner that is unclear as to whether the ratios are the same, similar or correspond in some other manner.
It is unclear how the claim 4 limitation “canceling” is to structurally limit the claim.
Claim 6 is unclear as to what elements are in “coupled transmission”.
The claim 9 “embodied as” is unclear as to whether the particulars that follow the phrase are to limit the claim or not. 

Allowable Subject Matter
Claim 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
If applicant wishes for claims 11 and 12 to be rejoined they should be amended to depend from an allowed claim or otherwise require all the particulars of an allowed claim.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658